Opinion filed February 5, 2015




                                       In The


        Eleventh Court of Appeals
                                     __________

                                 No. 11-12-00301-CV
                                     __________

                 ROBERT TROY MCCLURE, Appellant
                                          V.
               THE STATE OF TEXAS ET AL., Appellees


                     On Appeal from the 278th District Court
                                 Walker County, Texas
                            Trial Court Cause No. 26097


                      MEMORANDUM OPINION
      Robert Troy McClure is incarcerated at the John M. Wynne Unit of the
Institutional Division of the Texas Department of Criminal Justice, located in
Huntsville. Appellant appears pro se and in forma pauperis and challenges the
dismissal of his suit by the trial court. We affirm.
                                  Background Facts
      On June 26, 2012, Appellant filed the underlying action against the State of
Texas, Warden Kevin Mayfield, Michael Upshaw, Jane Doe #1, and Jane Doe #2.
Appellant alleged that he was deprived of water during a cell search that caused
Appellant to pass out and require emergency IV fluids. Appellant also alleged that
he was denied protective custody and that he was unable to make a report to Safe
Prisons. Appellant filed an affidavit in which he listed four prior state court suits
but failed to disclose any federal suits.
      The attorney general filed an amicus curiae advisory to the trial court in
which he alleged that Appellant had not complied with Chapter Fourteen of the
Civil Practice and Remedies Code. TEX. CIV. PRAC. & REM. CODE ANN. § 14.004
(West Supp. 2014). On August 24, 2012, the trial court granted the attorney
general’s amicus curiae Chapter Fourteen advisory and dismissed Appellant’s
claims as frivolous.
      Appellant filed his notice of appeal on September 14, 2012. This appeal was
transferred from the Tenth Court of Appeals pursuant to an order of the Supreme
Court of Texas on September 21, 2012.
                                        Analysis
      In Appellant’s single issue on appeal, he argues that the trial court erred
when it dismissed his suit because he did not disclose his prior lawsuits as required
by Section 14.004(a)(2)(B) of the Civil Practice and Remedies Code. See CIV.
PRAC. & REM. § 14.004(a)(2)(B).
      We review a trial court’s dismissal of an inmate’s suit under Chapter
Fourteen for abuse of discretion. See Wilson v. TDCJ–ID, 268 S.W.3d 756, 758
(Tex. App.—Waco 2008, no pet.); Bishop v. Lawson, 131 S.W.3d 571, 574 (Tex.
App.—Fort Worth 2004, pet. denied); Thompson v. Tex. Dep’t of Criminal
Justice–Inst. Div., 33 S.W.3d 412, 414 (Tex. App.—Houston [1st Dist.] 2000, pet.
                                            2
denied). A trial court abuses its discretion if it acts in an arbitrary or unreasonable
manner without reference to guiding rules or principles. Garcia v. Martinez, 988
S.W.2d 219, 222 (Tex. 1999). When we review matters committed to the trial
court’s discretion, we may not substitute our own judgment for that of the trial
court. Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992).
      Chapter Fourteen provides for certain procedural requirements that an
inmate must satisfy as a prerequisite to filing suit. CIV. PRAC. & REM. §§ 14.002,
14.004 (West Supp. 2014), §§ 14.005–.006 (West 2002); see also Lilly v. Northrep,
100 S.W.3d 335, 336 (Tex. App.—San Antonio 2002, pet. denied). The legislature
enacted Chapter Fourteen to control the flood of frivolous lawsuits being filed in
Texas courts by prison inmates because these suits consume many valuable judicial
resources with little offsetting benefits. Sullivan v. Owens, 418 S.W.3d 128, 130
(Tex. App.—Eastland 2011, no pet.); Bishop, 131 S.W.3d at 574.
      Section 14.004 is not limited to prior state court filings; instead, the statute
merely requires an affidavit that identifies each suit previously filed. CIV. PRAC. &
REM. § 14.004; see Garrett v. Trapp, 2008 WL 5115227, at *3 n.4 (Tex. App.—
Fort Worth Dec. 4, 2008, no pet.) (mem. op.); Houser v. Foy, 2007 WL 2445940,
at *1 (Tex. App.—Beaumont Aug. 30, 2007, pet. denied) (mem. op.); Aranda v.
Goodrum, 2006 WL 2165693, at *2–3 (Tex. App.—Houston [14th Dist.] Aug. 3,
2006, no pet.) (mem. op.). Appellant failed to file an affidavit in which he outlined
all of his prior court filings that included any suits in federal court as required by
Section 14.004. See CIV. PRAC. & REM. § 14.004. Thus, we are not able to say
that the trial court abused its discretion when it dismissed Appellant’s suit under
Section 14.004. We overrule Appellant’s sole issue.




                                          3
                                   This Court’s Ruling
      We affirm the judgment of the trial court.




                                                     JOHN M. BAILEY
                                                     JUSTICE


February 5, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                            4